By the Court,
Thomas, J.:
There is no question brought up by this motion but what was raised or could have been raised upon the argument of the appeal in the first instance before the supreme court. Eor if this court passed upon the issues in the cause, as alleged on this motion, raised by the amended petition herein it must either have considered the whole matter fully as connected with such amendment, or else the counsel for the defendants and appellees failed to raise the question upon the argument of this cause of the right of the district court to allow the amendment of the petition at the time stated in these motion papers.
Therefore, if in the first place the court erred in its decision, it is clear that the only course for the appellees in this *246case to pursue would be by appeal to a higher tribunal, and not by a motion, the purpose of which is to induce this court to reverse its own decisions after a final hearing, or to hear a matter in the nature of an appeal from its own judgments.
2. If, upon the argument of the appeal herein before the supreme court, the counsel for the appellees failed to raise the question of the right of the court below to grant an amendment of the petition at the time in the proceedings stated, he is certainly precluded by the rules of practice from raising the question or other questions affected thereby after the case has been submitted on argument, or in the' manner now attempted by him.
The motion is overruled.